Citation Nr: 1754997	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities. 

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2015, the Board remanded this appeal to allow for the scheduling the Veteran for a Board hearing. 

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issue of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed February 2006 rating decision denied service connection for a bilateral knee disability and is final. 

2. Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities. 
CONCLUSION OF LAW

The February 2006 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability, to include as secondary to service-connected disabilities. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is reopening the claim for entitlement to service connection for a bilateral knee disability and remanding the current claim for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran submitted an informal claim for service connection for his bilateral knees secondary to his service-connected left fifth metatarsal in June 2005. 

Entitlement to service connection for a bilateral knee disability was denied in a February 2006 rating decision on the basis that the medical evidence of record failed to show a current knee disability.  

The Veteran did not appeal the decision or submit any pertinent/relevant evidence within one year of notice of this rating decision, and it is therefore found to be a final decision. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a request to reopen the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to his service-connected left fifth metatarsal in May 2007. 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the last prior denial, the evidence of record failed to show a current knee disability.

The evidence received since the prior denial include: (i) a September 2012 VA examination with a diagnosis of degenerative joint disease of the knee, (ii) VA medical records, and (iii) lay evidence, including testimony provided during a February 2017 Board hearing.

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim. The claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities, is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities is reopened; the appeal is allowed to this extent.






REMAND

Although the Board regrets the delay, remand is necessary to obtain VA podiatry records from Tuskegee VAMC as well as obtain a new VA examination with an adequate opinion, in order to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Veteran testified to going to a podiatrist on the regular basis and that he has been treated at Tuskegee VAMC.  See Board hearing transcript at 7. A remand is necessary in order to obtain these treatment records.  

Furthermore, the Veteran was afforded a VA examination in September 2012 for his bilateral knee disability secondary to service connected residuals of the left metatarsal fracture. The examiner opined that the Veteran's degenerative osteoarthritis of the bilateral knee is less likely than not proximately due to or the result of his service connected residuals of the left metatarsal fracture. The examiner stated that the Veteran had active duty knee complaints even prior to the left foot fracture. 

The examiner expressed that the Veteran currently has multiple foot and ankle diagnoses, but not even the combination of which likely caused a chromic gait abnormality severe enough to cause degenerative joint disease of the knees. The examiner concluded that the Veteran's knee disability is most likely due to weight. 

The Veteran's service treatment records reveal that the Veteran was seen in February 1977 for sore knees after lifting heavy boxes. The examiner noted that the Veteran's knees had a small amount of fluid under the patella. The Veteran was also seen in September 1978 for pain to his posterior right knee. 

The Board finds that the September 2012 VA examiner's opinion regarding the claimed bilateral knee disability is inadequate for evaluation purposes. The Board
finds that the examiner did not address aggravation, nor provide a direct service connection analysis after stating that the Veteran had active duty knee complaints even prior to the left foot fracture. 

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2017); see 38 C.F.R. § 19.9. Therefore, the Board finds that a new VA examination is needed to determine the nature and etiology of the Veteran's current bilateral knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA podiatry records..

2. Following the receipt of the outstanding medical records, please schedule the Veteran for a VA examination from an examiner other than the September 2012 VA examiner to determine the nature and etiology of the Veteran's bilateral knee disability. The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner should address the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disability is caused by or otherwise etiologically related to the Veteran's active service. 

(b)  If the answer to (a) is no, the examiner should state whether it is at least as likely as not that the Veteran's bilateral knee disability is either caused by OR aggravated by his service-connected left fifth metatarsal disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence. A complete rationale should be provided for all opinions rendered.

3. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to service connection for a bilateral knee disability to include as secondary to service connected disabilities. If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


